DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 07/19/2021 to claims 1, 7, and 13 are acknowledged by the examiner. 
Claims 2, 8, and 14 remain cancelled. No new claims have been added. 
Claims 1, 3-7, 9-13, and 15-23 are currently pending and under examination below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments with reference GOLDFARB et al. (US 2016/0058619 A1). 
Boyajian A still remains as relevant prior art as it is used to teach a dual input quad headphone assembly and Jones still remains as prior art as it is used to teach a toggle assembly. Boyajian in view of Jones further in view of GOLDFARB addresses the deficiencies of the amended claims. 
Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, “the earplug in line 3 should be read as “the earbud.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOLDFARB et al. (referred to as “GOLDFARB”) (US 2016/0058619 A1).
Regarding claim 1, GOLDFARB discloses a dual attenuation ear protecting headgear (10, 50, 90), the headgear comprising:
a pair of earmuff assemblies (50) (see Fig. 6; earmuffs 50);

a toggle assembly (10) configured to externally adjust a location of an integral inner earplug (12, 14) directly into an ear canal of a wearer in each of the pair of earmuff assemblies (50), each of the toggle assemblies (10) includes a toggle bar (16) with the earplug (12, 14) on one end and a toggle lever (58) on an other end (definition of toggle: switch from one effect, feature, or state to another by using a toggle, https://www.lexico.com/en/definition/toggle, thus see Figs. 1, 3A-3C, 6, and [0064]-[0066]; earplug 10 is configured to be directly inserted into an ear canal of a wearer in each of the earmuffs 50 and is a toggle assembly as it toggles between a state of inflation/deflation, see Figs. 3A-3C and [0064], and earplug 10 may be configured to externally adjust a location of the earplug that is directly inserted into an ear canal of a wearer via structure (e.g. a handle) that is attached to an outwardly facing side of base 22, such as handle 58, thus is a toggle lever as handle 58 allows earplug 10 to switch from a state of being inserted into a user’s ear to not being in a user’s ear as well as a state of pumping air into earplug 10 so as to inflate it or as to deflate it as handle 58 may be operated with different motions and thus also toggles between these different motions, see [0090], earplug 10 includes earplug fitting 16 that is to be insertable into an appropriate channel of an earmuff and is a bar as seen in Fig. 1, and thus is a toggle bar as earplug fitting 16 includes one or more conduits for connecting earplug 10 to one or more sources of gas and thus allows earplug 10 to toggle between a state of inflation or deflation, see [0090], with structures 12, 14 which make up the actual earplug on one end, and handle 58, which is a lever, on another end). 
Regarding claim 4, GOLDFARB discloses the invention as discussed in claim 1. GOLDFARB further discloses wherein the toggle lever (58) is configured to be outside of the earmuff (50) (see Fig. 6; handle 58 is outside of earmuffs 50), and wherein the toggle lever (58) is configured to be located forward of the ear canal of the wearer on each of the pair of earmuff assemblies (50) or behind the ear canal of the wearer on each of the pair of earmuff assemblies (50) (see Fig. 6 and [0090]; handle 58 may be operated with different motions, and thus the handle 58 may be moved/rocked towards the front of a user’s body such that it is located forward the ear canal of the wearer or  handle 58 may be moved/rocked towards the back of a user’s body such that it is located behind the ear canal of the wearer on each of the earmuffs 50). 
Regarding claim 5, GOLDFARB discloses the invention as discussed in claim 4. GOLDFARB further discloses wherein the toggle assembly (10) is configured to be manually manipulated by the wearer, which selectively manipulates an end of the earplug (12, 14) into the ear canal of the wearer (see [0064]; earplug 10 is configured to be manually manipulated by the wearer as the wearer may use their hands to selectively manipulate a handle to either insert/remove the earplug from the ear canal of the wearer). 
Regarding claim 18, GOLDFARB discloses the invention as discussed in claim 1. GOLDFARB further discloses wherein the toggle lever (58) is on a free end of the toggle assembly (10) (see Fig. 1 and Fig. 6; handle 58 is on a free end of the toggle assembly as there is nothing attached to the end of handle 58 on the left end of handle 58 as seen in Fig. 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GOLDFARB et al. in view of Boyajian et al. (referred to as “Boyajian”) (US 2013/0156247 A1).

    PNG
    media_image1.png
    342
    471
    media_image1.png
    Greyscale

Modified Fig. 1 of GOLDFARB. 

    PNG
    media_image2.png
    457
    597
    media_image2.png
    Greyscale

Modified Fig. 6 of GOLDFARB. 
Regarding claim 3, GOLDFARB discloses the invention as discussed in claim 1. GOLDFARB further discloses wherein the toggle assembly (10) is received through a toggle mount (22) having a cavity to receive the toggle bar (16) (see Modified Fig. 1 of GOLDFARB; base 22 is a toggle mount as base 22 is a support on which something is fixed (mount defined as setting or support on which something is fixed https://www.dictionary.com/browse/mount?s=t) and as seen in Modified Fig. 1 of GOLDFARB, base 22 has a cavity or aperture configured to receive earplug fitting 16), each of the pair of earmuff assemblies (50) including an earcup assembly (52) (see Fig. 6; earmuffs 50 include outer shell 52, which are earcups), the toggle mount (22) being arranged on a lower portion of the earcup assembly (52) of each of the pair of earmuff assemblies (50) (see Modified Fig. 6 of GOLDFARB; upper and lower portions of outer shells 52 is shown and thus base 22 is located on a lower portion of the outer shell 52 of each of the earmuffs 50). 

However, Boyajian teaches an analogous pair of earmuff assembles (501, 503) including an earmuff cushion (511) (see Fig. 24 and [0082]; each headphone 501, 503 may include ear cushion member 511, which may be an elongated flexible ring) providing to cushion the earmuff from the ear of the user (see [0082]) providing more comfort to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the earmuff assemblies (50) of GOLDFARB with earmuff cushions as taught by Boyajian to have provided an improved ear protecting headgear that provides cushion to the earmuff from the ear of the user (see [0082]) which provides more comfort to a user. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDFARB et al.
Regarding claim 6, GOLDFARB discloses the invention as discussed in claim 1. 
Although GOLDFARB does not explicitly disclose wherein the earplugs are replaceable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that earplugs 10 of GOLDFARB are replaceable as they are able to be removed from the ear canal and earmuff device (see [0064] and [0089]), thus one could switch out and replace the earplugs 10 for a different pair, as it is commonly understood in the art that earplugs may be replaceable, as replacing the earplugs would be more sanitary especially between different users and to ensure that the earplugs are able to provide the most optimal protection when they are worn out. 
Claim 7, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDFARB et al. in view of Mlodzikowski et al. (referred to as “Mlodzikowski”) (US 8,340,338 B2).
Regarding claim 7, GOLDFARB discloses a dual attenuation ear protecting headgear (10, 50, 90), the headgear comprising:
a pair of earmuff assemblies (50) (see Fig. 6; earmuffs 50);
a headband assembly (90) for connecting the pair of earmuff assemblies (50) to one another (see Fig. 6 and [0103]; strap earmuff assembly 90 connects earmuffs 50 together via elastic straps 94); and 
a toggle assembly (10) configured to externally adjust a location of an integral inner earplug (12, 14) directly into an ear canal of a wearer in each of the pair of earmuff assemblies (50), each of the toggle assemblies (10) includes a toggle bar (16) with the earplug (12, 14) on one end and a toggle lever (58) on an other end (definition of toggle: switch from one effect, feature, or state to another by using a toggle, https://www.lexico.com/en/definition/toggle, thus see Figs. 1, 3A-3C, 6, and [0064]-[0066]; earplug 10 is configured to be directly inserted into an ear canal of a wearer in each of the earmuffs 50 and is a toggle assembly as it toggles between a state of inflation/deflation, see Figs. 3A-3C and [0064], and earplug 10 may be configured to externally adjust a location of the earplug that is directly inserted into an ear canal of a wearer via structure (e.g. a handle) that is attached to an outwardly facing side of base 22, such as handle 58, thus is a toggle lever as handle 58 allows earplug 10 to switch from a state of being inserted into a user’s ear to not being in a user’s ear as well as a state of pumping air into earplug 10 so as to inflate it or as to deflate it as handle 58 may be operated 
GOLDFARB does not disclose the toggle lever having a series of raised edges on at least one of a front side or a back side of the toggle lever. 
Mlodzikowski teaches an analogous noise attenuation audio device (Fig. 1A, Col. 1 lines 52-57) with an analogous integral inner earplug 100 (earbud 100) with an analogous toggle lever 182 (dial 182 of control member 180 is used as a lever that a user can grasp and pivot about one point to engage a downstream movable member 140 and expandable member 160, seen in Fig. 21A, an exploded embodiment of Fig. 1A) having a series of raised edges 185 (grips 185, Fig. 21A are raised edges as a textured surface, that includes raised patterning that have edges to assist with gripping [Col.9, Lines 17-19]) on at least one of a front side or a back side of the toggle lever 182 (raised edges 185 are circumferentially available and includes at least a front or back side) for the purpose of providing an enhanced user interface when adjusting the toggle (Col.9, Lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entire surface of the toggle lever (58) of GOLDFARB to have a series of raised edges on at least one of a front side or a back side of the toggle lever as taught by Mlodzikowski, in order to have provided an improved noise 
Regarding claim 10, GOLDFARB in view of Mlodzikowski discloses the invention as discussed in claim 1. GOLDFARB in view of Mlodzikowski further discloses wherein the toggle lever (58 of GOLDFARB) is configured to be outside of the earmuff (50 of GOLDFARB) (see Fig. 6 of GOLDFARB; handle 58 of GOLDFARB is outside of earmuffs 50 of GOLDFARB), and wherein the toggle lever (58 of GOLDFARB) is configured to be located forward of the ear canal of the wearer on each of the pair of earmuff assemblies (50 of GOLDFARB) or behind the ear canal of the wearer on each of the pair of earmuff assemblies (50 of GOLDFARB) (see Fig. 6 and [0090] of GOLDFARB; handle 58 of GOLDFARB may be operated with different motions, and thus the handle 58 of GOLDFARB may be moved/rocked towards the front of a user’s body such that it is located forward the ear canal of the wearer or handle 58 of GOLDFARB may be moved/rocked towards the back of a user’s body such that it is located behind the ear canal of the wearer on each of the earmuffs 50 of GOLDFARB). 
Regarding claim 11, GOLDFARB in view of Mlodzikowski discloses the invention as discussed in claim 4. GOLDFARB in view of Mlodzikowski further discloses wherein the toggle assembly (10 of GOLDFARB) is configured to be manually manipulated by the wearer, which selectively manipulates an end of the earplug (12, 14 of GOLDFARB) into the ear canal of the wearer (see [0064] of GOLDFARB; earplug 10 of GOLDFARB is configured to be manually manipulated by the wearer as the wearer may use their hands to selectively manipulate a handle to either insert/remove the earplug from the ear canal of the wearer). 
Regarding claim 12, GOLDFARB in view of Mlodzikowski discloses the invention as discussed in claim 1. 
Although GOLDFARB in view of Mlodzikowski does not explicitly disclose wherein the earplugs are replaceable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that earplugs 10 of GOLDFARB are replaceable as they are able to be removed from the ear canal and earmuff device (see [0064] and [0089] of GOLDFARB), thus one could switch out and replace the earplugs 10 of GOLDFARB for a different pair, as it is commonly understood in the art that earplugs may be replaceable, as replacing the earplugs would be more sanitary especially between different users and to ensure that the earplugs are able to provide the most optimal protection when they are worn out.  
Regarding claim 19, GOLDFARB in view of Mlodzikowski discloses the invention as discussed in claim 7. GOLDFARB in view of Mlodzikowski further discloses wherein the toggle lever (58 of GOLDFARB) is on a free end of the toggle assembly (10 of GOLDFARB) (see Fig. 1 and Fig. 6 of GOLDFARB; handle 58 of GOLDFARBis on a free end of the toggle assembly). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDFARB et al. in view of Mlodzikowski et al. further in view of Boyajian et al.
Regarding claim 9, GOLDFARB in view of Mlodzikowski discloses the invention as discussed in claim 7. GOLDFARB in view of Mlodzikowski further discloses wherein the toggle assembly (10) is received through a pliable toggle mount (22) having a cavity to receive the toggle bar (16) (see Modified Fig. 1 of GOLDFARB; base 22 is a toggle mount as base 22 is a support on which something is fixed (mount defined as setting or support on which something 
GOLDFARB in view of Mlodzikowski does not disclose each of the pair of earmuff assemblies including an earmuff cushion. 
However, Boyajian teaches an analogous pair of earmuff assembles (501, 503) including an earmuff cushion (511) (see Fig. 24 and [0082]; each headphone 501, 503 may include ear cushion member 511, which may be an elongated flexible ring) providing to cushion the earmuff from the ear of the user (see [0082]) providing more comfort to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the earmuff assemblies (50 GOLDFARB) of the device of GOLDFARB in view of Mlodzikowski with earmuff cushions as . 
Claim 13, 15-17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian et al. (referred to as “Boyajian”) (US 2013/0156247 A1) in view of Jones (US 8,942,405) further in view of GOLDFARB et al.
Regarding claim 13, Boyajian discloses a dual input quad headphone assembly 500, the headphone assembly 500 (headphone and earbud assembly 500 is a dual input headgear with four speakers: a pair for the headphones and earbuds, each headphone having a speaker acoustic device 513 and attached earbud speakers 533, both headphones and earbuds receive audio input [0087, 0089]), the headgear 500 (Fig. 24-28) comprising: 
a pair of earmuff assemblies 501, 503 (pair of headphones 501, 503, Fig. 24, 25), each of the pair of earmuff assemblies 501, 503, having a speaker 513 (speaker acoustic device 513) configured to receive an audio signal (each earmuff speaker 613 receiving audio signal [Col. 5, Lines 39-42, Col. 1., Lines 56-59]); 
a headband assembly 505 (headphone headband 505) for connecting the pair of earmuff assemblies to one another (headband 605 connects both earmuffs 501, 503, Fig. 2); and 
an integral inner earbud 531 into an ear canal of a wearer (inner earbud device 531 is an integral part of the earbud assembly 501, 503 as it is placed through apertures 509 via friction fit into earmuff assemblies 501, 503, and further into the ear canal for direct sound travel; 
Boyajian is silent on a toggle assembly configured to externally adjust a location of an inner earbud directly into an ear canal of a wearer, each of Attorney Docket No. the toggle assemblies includes a toggle bar with the earbud on one end and a toggle lever on an other end.
However, Jones teaches an analogous noise attenuation audio device 600 (earphone device 600, which includes a port 604, elongate cap 620, spring 625, Fig. 6) that provides acoustic audio to a user that comprises an analogous integral inner earbud 605 (earplug 605 is integral to device 600  placed within the inside of an ear, Fig. 6) with a toggle assembly (toggle assembly of device 600 includes a casing 601, lever 602 and post like member 619) configured to externally adjust a location of an inner earbud 605 into the ear canal (toggle assembly is configured to allow a user to toggle and grasp lever 602 in the horizontal adjustment position, see Fig. 4B for depiction, externally adjusted in the manner as described in Fig. 6) of a wearer (the adjustment is toggled by the lever whereby the elongate post like member 619 is moved forward via a spring in order to push earbud 605 into the ear canal of a wearer [Col.7, Lines 37-44, Lines 46-49]), each of the toggle assemblies (one toggle assembly for each ear) includes a toggle bar 619 (post like member 619 is a bar, bar defined as a straight piece of material that is longer than it is wide https://www.merriam-webster.com/dictionary/bar) with the earbud 605 on one end (distal end in contact with ear canal, Fig. 6) and a toggle lever 402 (lever 602) on an other end (proximal end away from the ear, Fig. 6), for the purpose of providing effective sound isolation with a secure and adjustably sealed fit [Col. 1, Lines 21-22, Lines 28-31].

Boyajian in view of Jones disclose the invention as discussed above. 
Boyajian in view of Jones does not disclose a toggle assembly configured to adjust a location of an integral inner earbud directly into an ear canal of a wearer. 
However, GOLDFARB teaches an analogous pair of earmuff assemblies (50) with a toggle assembly (10) configured to externally adjust a location of an integral inner earbud (12, 14) directly into an ear canal of a wearer in each of the pair of earmuff assemblies (50) (see Figs. 1, 3A-3C, 6, and [0064]-[0066]; earplug 10 is configured to be directly inserted into an ear canal of a wearer in each of the earmuffs 50, see Figs. 3A-3C and [0064], and earplug 10 may be configured to externally adjust a location of the earplug that is directly inserted into an ear canal of a wearer via structure (e.g. a handle) that is attached to an outwardly facing side of base 22, such as handle 58, and earplug 10 is a toggle assembly as earplug 10 toggles between a state of inflation/deflation as well as a state of being directly in a user’s ear and not being in a user’s ear, definition of toggle: switch from one effect, feature, or state to another by using a toggle, https://www.lexico.com/en/definition/toggle) providing to seal an ear by filling a cross section of an ear canal (see [0021]). 


    PNG
    media_image3.png
    507
    427
    media_image3.png
    Greyscale

Modified Fig. 28 of Boyajian.
Regarding claim 15, Boyajian in view of Jones further in view of GOLDFARB discloses the invention as discussed in claim 15. Boyajian in view of Jones further in view of GOLDFARB further disclose wherein the toggle assembly is received through a toggle mount A (see annotated Fig. 1 showing the toggle mount cantilever of Jones, mount defined as setting or support on which something is fixed https://www.dictionary.com/browse/mount?s=t) having a cavity 509 (aperture, Boyajian) configured to receive the toggle bar 619 (619, Jones), each of 
Regarding claim 16, Boyajian in view of Jones further in view of GOLDFARB discloses the invention as discussed in claim 13. Boyajian in view of Jones further in view of GOLDFARB further discloses wherein the toggle lever (602, Jones) is configured to be outside of the earmuff 501, 503 (mounted on the earbud aperture 509 of Boyajian, the proximal end of the earbud lever 602 of Jones is configured to be outside of the earmuff) and wherein the toggle lever 602 is configured to be located forward of the ear canal of the wearer on each of the pair of earmuff assemblies or behind the ear canal of the wearer on each of the pair of earmuff assemblies (as previously modified above (see claim 1), the earplug lever 602 of Jones replaces earbud device 531 of Boyajian, and thus the earplug lever 602 of Jones is configured to be located forward or in front of the ear canal of the wearer, as when the device 500 of Boyajian is worn on a user’s head and someone is facing and looking at device 500 of Boyajian from the 
Regarding claim 17, Boyajian in view of Jones further in view of GOLDFARB discloses the invention as discussed in claim 16. Boyajian in view of Jones further in view of GOLDFARB further discloses wherein the toggle assembly is configured to be manually manipulated by the wearer, which selectively manipulates an end of the earbud (605, Jones) into the ear canal of the wearer (as seen in Fig. 6 of Jones, a user can manipulate the toggle assembly either to adjust by moving the lever 602, or activate the mechanism to best fit the earbud 605 into the wearer’s ear canal indirectly via aperture 509).
Regarding claim 20, Boyajian in view of Jones further in view of GOLDFARB discloses the invention as discussed in claim 13. Boyajian in view of Jones and GOLDFARB further discloses wherein the toggle lever (602, Jones) is on a free end of the toggle assembly (lever 602 of Jones is located on a proximal, free end as it is unconstrained and without further structure).
Regarding claim 22, Boyajian in view of Jones further in view of GOLDFARB discloses the invention as discussed above. Boyajian in view of Jones further in view of GOLDFARB further discloses wherein the audio signal (audio signal delivered i.e. to the headset [0090]) is received in each of the headphones 501, 503 from an input cord 535 (speaker wire 535).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian et al. (US 2013/0156247) (referred to as Boyajian) in view of GOLDFARB et al. further in view of Boyajian et al. (referred to as Boyajian B) (US 9,288,568). 
Regarding claim 21, Boyajian in view of Jones further in view of GOLDFARB discloses the headphone assembly as discussed in claim 13.

Boyajian B teaches an analogous pair of earmuff assemblies 601, 603 (pair of headphones 601, 603 connected via headband 605, Fig. 2) and an analogous earplug 631 (earmuff assemblies 601, 603 includes apertures 609 configured to fit a respective earplug 631 as an integral part of the audio system and structure, Fig. 2 [Col. 5, Lines 33-42]) wherein the earplug receives an audio signal being received in each of the earbuds via a wireless technology (audio signal delivered i.e. to the earbud [Col. 5, Lines 48-50]) is received in each of the earbuds via a wireless technology (earbud 531 can be wireless via BLUETOOTH® [Col. 5, Lines 60-63], [Col. 4 lines 3-7]) in order to provide a user with a more convenient and portable audio device [Col. 1, Lines 48-50, Col. 2, Lines 3-7].
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the earbuds of Boyajian in view of Jones further in view of GOLDFARB in order for the audio signal to be received in each of the earbuds via a wireless technology as taught by Boyajian B as to provide an improved headphone assembly that provides a user with a more convenient and portable audio device [Col. 1, Lines 48-50, Col. 2, Lines 3-7].
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boyajian et al. view of GOLDFARB et al. further in view of Berto (WO 2012/097719) Please see English translation via WIPO translate attached on IDS (each paragraph is every space past top Footnote).
Regarding claim 23, Boyajian in view of Jones further in view of GOLDFARB discloses the invention as discussed in claim 13.
Boyajian in view of Jones further in view of GOLDFARB does not disclose wherein each of the speakers is configured to receive the audio signal of lower frequency inputs than the earbud, and wherein each of the earbuds is configured to receive the audio signal of high frequency inputs.
However, Berto teaches an analogous dual input quad headphone assembly (both the headphones 1 and earbud headphones 2 receive audio, Fig. 1 [p.1, para. 8-10]), with an analogous speaker 1 (speakers of headphone 1) and an analogous earbud 2 (earbud 2 includes its own speakers), wherein each of the speakers 1 is configured to receive the audio signal of lower frequency inputs than the earbud via a frequency divider, and wherein each of the earbuds 2 is configured to receive the audio signal of high frequency inputs (frequency divider in the assembly permits each of the speakers 1 to receive a lower, bass signal, while each of the earbuds 2 receive a higher, treble signal [p. 1, para. 9 and 22]) for the purpose of achieving better playback effects in each of the major sound ranges [p. 1, para. 5] 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the headphone assembly and earbud assembly of Boyajian in view of Jones further in view of GOLDFARB to have the speaker be configured to receive the audio signal of lower frequency inputs and the earbuds to be configured to receive the audio signal of a higher frequency as taught by Berto, in order to have provided an improved headphone assembly audio to achieve better playback effects in each of the major sound ranges [p. 1, para. 5].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.H./Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786